DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugino (US 20110063645) in view of Fukasawa (US 20130246777) .
Regarding claim 1, Sugino teaches a printing system provided with an image forming apparatus and an information processing device (fig. 1), 
wherein the image forming apparatus comprises a first communicator that communicates with the information processing device (fig. 1), and 
a first storage that stores a setting value of a printing condition that can be achieved by an own apparatus(fig.2), and 
the information processing device comprises a second communicator that communicates with the image forming apparatus (fig. 1), an installer that installs a printer driver for controlling the image forming apparatus (204 in fig. 4: image-forming apparatus control program for handheld devices), 

Sugino does not explicitly disclose data acquirer that acquires the setting value from the image forming apparatus.
Fukasawa teaches data acquirer that acquires the setting value from the image forming apparatus (p0071: the printer function management part 33 may obtain the default values from the printer 300. For example, in the case of FIG. 5, the "settable values" at the left end are default values..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugino, and to include a data acquirer that acquires the setting value from the image forming apparatus, in order to set printer setting within settable values range.

Regarding claim 2, Suginoin in view of Fukasawa teaches a printing system provided with an image forming apparatus and an information processing device, wherein a control method of the image forming apparatus comprises (a) communicating 

Regarding claim 3, claim 3 is information processing device part of claim 1, therefore it is rejected for the same reason as claim 1. 

Regarding claim 4, the clam has been analyzed and rejected with regard to claim 1 and in accordance with Fukasawa’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0036). 

Regarding claim 5, claim 5 is method claim of claim 1, therefore it is rejected for the same reason as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677